Name: 2000/299/EC: Commission Decision of 6 April 2000 establishing the initial classification of radio equipment and telecommunications terminal equipment and associated identifiers (notified under document number C(2000) 938) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  communications;  marketing;  information and information processing
 Date Published: 2000-04-19

 Avis juridique important|32000D02992000/299/EC: Commission Decision of 6 April 2000 establishing the initial classification of radio equipment and telecommunications terminal equipment and associated identifiers (notified under document number C(2000) 938) (Text with EEA relevance) Official Journal L 097 , 19/04/2000 P. 0013 - 0014Commission Decisionof 6 April 2000establishing the initial classification of radio equipment and telecommunications terminal equipment and associated identifiers(notified under document number C(2000) 938)(Text with EEA relevance)(2000/299/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 1999/5/EC of the European Parliament and of the Council of 9 March 1999 on radio equipment and telecommunications terminal equipment and the mutual recognition of their conformity(1), and in particular Article 4(1), thereof,Whereas:(1) Member States are to notify regulated interfaces, so that the equivalence between them can be established.(2) Given that it is already known that certain radio equipment interfaces are equivalent from a regulatory perspective, the equivalence between such interfaces should be provisionally established pending notification of regulated interfaces.(3) Experts from Member States and the sector have studied classification of interface regulations. From these studies it was concluded that it would not be in the interest of the consumer or surveillance authorities to have extensive classification or marking.(4) Member States have not yet notified the interfaces regulated in their territories.(5) Nonetheless a number of interfaces are known, notably those regulated through Common Technical Regulations adopted according to Directive 98/13/EC.(6) It is appropriate to classify equipment which can be placed on the market in the whole of the Community and which can be put into service without restriction in a single class.(7) It is appropriate for such equipment only to bear the CE mark.(8) It is however in the interest of market surveillance authorities and consumers to be alerted through its Equipment Class Identifier where there are limitations to the placing on the market or the putting into service of radio equipment.(9) Provisionally all equipment where there are such restrictions can be grouped in a single class.(10) However further classes may be envisaged after Member States have notified regulated interfaces.(11) It would be useful not to extensively describe classes in terms of equipment types in this Decision. The Commission will therefore, after consulting the Standing Committee of Directive 1999/5/EC (TCAM), publish and maintain on the web an indicative and non-exhaustive list of equipment per equipment class as guidance to manufacturers. Manufacturers are recommended to consult a notified body for products for which such guidance is not yet available.(12) The measures provided for in this Decision are in accordance with the opinion of the TCAM Committee,HAS ADOPTED THIS DECISION:Article 11. Radio Equipment and Telecommunications Terminal Equipment, which can be placed on the market and be put into service without restrictions, will constitute a class. This class will be referred to as "Class 1". An Equipment Class Identifier is not assigned for this class of equipment.2. Radio Equipment for which Member States apply restrictions on the putting into service as foreseen in Article 7(2) of Directive 1999/5/EC or for which Member States apply restrictions on the placing on the market as foreseen by Article 9(5) of Directive 1999/5/EC will constitute a class. This class will be referred to as "Class 2". The following Equipment Class Identifier is assigned to equipment within this class:>PIC FILE= "L_2000097EN.001401.EPS">3. The Commission will publish and maintain, in consultation with the Telecommunication Conformity Assessment and Market Surveillance Committee (TCAM), an indicative and non-exhaustive list of equipment falling within the above classes on the website containing information on Directive 1999/5/EC (http://europa.eu.int/comm/enterprise/rtte).Article 2This Decision is addressed to the Member States.Done at Brussels, 6 April 2000.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 91, 7.4.1999, p. 10.